June 13, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, DC 20549 RE: Dreyfus Institutional Preferred Money Market Funds -Dreyfus Institutional Preferred Plus Money Market Fund 1940 Act No. 811-08211 PRE 14A Filing Ladies and Gentlemen: For filing is a preliminary proxy statement for Dreyfus Institutional Preferred Money Market Funds (the “Registrant”) on Schedule 14A, filed on behalf of its series Dreyfus Institutional Preferred Plus Money Market Fund. If you have any comments, please feel free to contact me at (212) 922-6906. Regards, /s/ Elyse Cardona Elyse Cardona
